 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 1 of 10 PageID #: 958




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  JONATHAN GOULD, on behalf of ST.                 )
  LOUIS – KANSAS CITY CARPENTERS’                  )
  REGIONAL COUNCIL                                 )
                                                   )
                        Plaintiff,                 )
                                                   )      Case No.: 4:19-cv-925
  v.                                               )      JURY TRIAL DEMANDED
                                                   )
  ALBERT BOND,                                     )
                                                   )
                        Defendant.                 )
                                                   )

 VERIFIED APPLICATION FOR LEAVE TO FILE VERIFIED COMPLAINT UNDER
                          29 U.S.C. § 501 (b)

        COMES NOW, Plaintiff Jonathan Gould (“Mr. Gould”), on behalf of the St. Louis-

Kansas City Carpenters’ Regional Council (“CRC”), and for his Verified Application for Leave

to File Verified Complaint under 29 U.S.C. §501 (b) against Defendant Albert Bond (“Mr.

Bond”), states:

                                       INTRODUCTION

        Mr. Gould files this Verified Application, and seeks leave to file his Verified Complaint,

under 29 U.S.C. § 501. This statute essentially provides for the equivalent of a shareholder

derivative action by a union member. Mr. Gould is a member of CRC and seeks to bring this

action in a representative capacity on behalf of and for the benefit of CRC. Under § 501 (b),

leave of court is required before a Complaint can be filed. Mr. Gould has met the prerequisites

to do so and has shown good cause.

        As an officer of the CRC, Mr. Bond owed the CRC fiduciary duties under 29 U.S.C. §

501(a). Mr. Bond violated his fiduciary duties by (1) personal misappropriation of CRC funds,

(2) reviewing and approving various categories of fraudulent reimbursements for CRC members’
                                           Page 1 of 10
10914772.1
 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 2 of 10 PageID #: 959




expenditures, and (3) failing to take remedial action for similar, systemic acts of misconduct

perpetrated by multiple CRC officers and agents.          Mr. Bond’s breaches fostered a culture

wrought with fraudulent misappropriation and, as demonstrated herein, have cost the CRC

hundreds of thousands—if not millions—of dollars in lost funds.

        Mr. Gould became aware of the violations and reported his concerns to CRC

representatives, including Mr. Bond, to no avail. Mr. Gould’s outspoken disapproval of certain

CRC members’ conduct ultimately led to his termination as a CRC business agent. As a result,

Mr. Gould filed a lawsuit in Missouri state court, alleging wrongful termination, defamation,

injurious falsehood, and intentional infliction of emotional distress.        Extensive discovery

confirmed the fraudulent misappropriation and breaches of fiduciary duties.

        Under 29 U.S.C. § 501(b), Mr. Gould repeatedly demanded Mr. Bond secure an

accounting and recover damages on behalf of the CRC. After months of delay and a sham

accounting, the CRC recouped only $539.00. Further demand by Mr. Gould is futile. Thus, for

the detailed reasons discussed below, and as set forth in the Verified Complaint, good cause

exists to file this lawsuit and for Mr. Gould to recover damages for the benefit of the CRC.

                                     LEGAL STANDARD

        Section 501(a) prescribes fiduciary duties union officers, agents, shop stewards, and other

representatives owe their unions. Section 501(b) empowers union members to sue to recover

damages incurred as a result of 501(a) violations where two conditions are satisfied: (1) the

union or its governing board or officers refuses or fails to sue or recover damages or secure an

accounting within a reasonable time following a union member’s request; and (2) the union

member obtains leave of court upon verified application and for good cause shown. Section

501(b); see also Local 314 Nat. Post Office Mail Handlers v. National Post Office Mail

Handlers, 572 F.Supp. 133, 138 (E.D. Mo. 1983).

                                           Page 2 of 10
10914772.1
 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 3 of 10 PageID #: 960




        “The standard for determining whether the [good cause] requirement is met is whether

plaintiff shows a reasonable likelihood of success and, with regard to any material facts he

alleges, he has a reasonable ground for belief in their existence.” Id. at 139 (internal quotation

omitted).

                                         ARGUMENT

        Mr. Gould has satisfied both 29 U.S.C. § 501(b) prerequisites: (1) he demanded Mr.

Bond sue to recover damages or secure an accounting on behalf of the CRC; and (2) good cause

exists for bringing this lawsuit.

        A.     Mr. Gould demanded Mr. Bond secure an accounting or recover damages, to
               no avail.

               1.      Facts Surrounding Demand and its Futility

        On January 12, 2018, Mr. Gould made a formal demand on Mr. Bond to secure an

accounting or recover damages pursuant to 29 USC § 501(b). See Verified Complaint, ¶ 24,

Exhibit 8.    Mr. Bond indicated the CRC would investigate the allegations.         See Verified

Complaint, ¶ 25, Exhibit 9. Mr. Bond indicated Calibre CPA Group, which was paid more than

$330,000 by the CRC from 2012 to 2016, would perform an accounting. To further Calibre’s

“impartial” accounting, Mr. Gould requested to share documents obtained from the CRC through

extensive discovery obtained in the underlying state court lawsuit. See Verified Complaint, ¶ 26,

Exhibit 10. In response, the CRC hired an attorney, Mr. Clash-Drexler of Bredhoff & Kaiser in

Washington, D.C., to correspond with Mr. Gould regarding his demand. In so doing, Mr. Clash-

Drexler denied Mr. Gould access to Calibre and indicated any documents would be forwarded to

Calibre through Mr. Clash-Drexler. See Verified Complaint, ¶ 27, Exhibit 11.

        On April 19, 2018, Mr. Gould agreed to provide approximately eighteen thousand

documents to Mr. Clash-Drexler in furtherance of Calibre’s accounting. See Verified Complaint,


                                           Page 3 of 10
10914772.1
 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 4 of 10 PageID #: 961




¶ 29, Exhibit 13. On May 3, 2018, Mr. Gould was informed the documents were withheld from

Calibre, and Mr. Gould was given seven days to identify specific documents showing fraudulent

misrepresentation of funds. See Verified Complaint, ¶ 30, Exhibit 14. Mr. Gould complied with

this request, but Mr. Clash-Drexler continued to withhold the documents from Calibre. See

Verified Complaint, ¶ 31-32, Exhibits 15–16.

        On June 25, 2018, Mr. Gould again attempted to provide Mr. Clash-Drexler with

approximately 800 documents for Calibre’s review. See Verified Complaint, ¶ 33, Exhibit 17.

However, on August 16, 2018, Mr. Clash-Drexler admitted he never forwarded the documents to

Calibre for review. See Verified Complaint, ¶ 34, Exhibit 18.

        Further, CRC, through Calibre, conducted a sham review refusing to examine the

incriminating documents provided by Mr. Gould. Nevertheless, Calibre admitted that it found

violations of 29 U.S.C. § 501 but only in the amount of $539.00. The “Special Review,”

intentionally limited in scope and clearly insufficient, unequivocally shows that any further

demand would be futile. See Verified Complaint, ¶ 35 – 38, Exhibit 20.

               2.     Futility of Further Demand on the Union

        Any further demand would be “an exercise in futility” and is not required. See, e.g.,

Sabolsky v. Budzanoski, 457 F.2d 1245, 1252–53 (3d Cir. 1972); McNamara v. Johnston, 522

F.2d 1157, 1162–63 (7th Cir. 1975); O’Rourke v. Crosley, 847 F.Supp. 1208, 1219 (D. N.J.

1994) (“futility may serve as an exception to the ‘request’ requirement” under Section 501(b)).

        In O’Rourke v. Crosley, the United States District Court for the District of New Jersey

found the plaintiff-union member was entitled to prove his Section 501(b) demand was futile

where he allegedly complained to the defendant-union business manager and was ignored.

Crosley, 847 F.Supp. 1208, 1219 (D. N.J. 1994).



                                           Page 4 of 10
10914772.1
 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 5 of 10 PageID #: 962




         In Saunders v. Hankerson, the United States District Court for the District of Columbia

held the plaintiff-union member was entitled to an inference the union officers would be biased

with respect to any Section 501(b) demand they take action against themselves, where Plaintiff

made particularized allegations of wrongdoing by a number of defendant-union directors and

alleged acquiescence on the part of other directors. Hankerson, 312 F.Supp.2d 46, 68 (D. D.C.

2004).       The Hankerson court applied the traditional Federal Rule of Civil Procedure for

derivative actions found in Rule 23.1, which requires the complaint to be verified and state with

particularity “(A) any effort by the plaintiff to obtain the desired action from the directors or

comparable authority and, if necessary, from the shareholders or members; and (B) the reasons

for not obtaining the action or not making the effort.” Id. at 67–68.

         In McNamara v. Johnston, the Seventh Circuit Court of Appeals held the plaintiff-union

members had no obligation to make a Section 501(b) demand where the defendant-union officers

had “consistently and vigorously argued [they] were acting at all times in compliance with the

union’s constitution and duly adopted resolutions, and it [was] apparent that any demand upon

the [union officers] for relief would have been futile.” Johnston, 522 F.2d 1157, 1162–63 (7th

Cir. 1975). The Johnston court recognized the similarities between an action under 29 USC §

501 and a shareholder’s derivative suit and noted that the demand requirement is excused when

futile in these cases. Id. at 1162.

         Like McNamara, the Eighth Circuit Court of Appeals has recognized similarities between

501(b) claims and shareholder derivative actions. Local 314 Nat. Post Office Mail Handlers,

572 F.Supp. at 138. Further demand is futile, and Mr. Gould has therefore satisfied Section

501(b)’s first prong necessary to bring suit against Defendant on behalf of the CRC.




                                            Page 5 of 10
10914772.1
 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 6 of 10 PageID #: 963




        B.     Mr. Gould’s allegations give rise to a “reasonable likelihood of success” and
               satisfy Section 501(b)’s good cause requirement.

        “The standard for determining whether the [good cause] requirement is met is whether

plaintiff shows ‘a reasonable likelihood of success and, with regard to any material facts he

alleges, [he has] a reasonable ground for belief in their existence.’” Local 314 Nat. Post Office

Mail Handlers, 572 F.Supp. at 139. Thus, Mr. Gould must show a reasonable likelihood of

success on any of his claims that Defendant breached his fiduciary duties in 29 USC § 501(a).

These fiduciary duties include (1) holding money and property solely for the benefit of the union

and its members and to manage, invest, and expend the same in accordance with the union’s

constitution and bylaws; (2) refraining from dealing with the union as an adverse party or on

behalf of an adverse party in any matter concerned with the officer’s union duties and from

holding or acquiring any pecuniary interest which conflicts with the interests of the union; and

(3) accounting to the organization for any profit received by the officer in whatever capacity in

connection with transactions conducted by the officer or under his direction on behalf of the

organization. See Section 501(a).

        In Loretangeli v. Critelli, the Third Circuit Court of Appeals reversed the district court’s

dismissal of a plaintiff-union members’ Section 501(b) claims, finding the members met the

good cause standard. Critelli, 853 F.2d 186 (3d Cir. 1988). The plaintiffs alleged the defendant-

officers made rebates to certain local unions despite a union constitution provision prohibiting

that activity. Id.at 192. The Critelli court also held that differences in interpretation of what

activity the union’s constitution authorized should not be considered at the good cause stage of

the proceedings. Id.

        In George v. Local Union No. 639, the D.C. Circuit Court of Appeals reversed the district

court’s ruling and held the plaintiff-union member’s claim that officers breached their fiduciary


                                            Page 6 of 10
10914772.1
 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 7 of 10 PageID #: 964




duty by paying “supplemental strike benefits,” satisfied the good cause standard. George, 98

F.3d 1419 (D.C. Cir. 1996). The court held the district court improperly required the union

member to demonstrate “a high probability that his allegations are true.” Id. at 1420. The

George court found “it would make little sense to require plaintiff to show a high likelihood of

success on the merits.” Id.

        In Cowger v. Rohrbach, the Ninth Circuit Court of Appeals reversed the district court and

found the plaintiff-union member established good cause by alleging the defendant-union official

misappropriated union funds for his personal benefit, despite arguing his use of the funds was

authorized.   Cowger, 868 F.2d 1064, 1068 (9th Cir. 1989).           The Rohrbach court held

authorization was not a complete defense to a Section 501 claim for breach of fiduciary duty. Id.

As the plaintiff set forth facts showing misappropriation of union funds by the official for his

personal benefit, “this [was] sufficient to satisfy the threshold ‘good cause’ requirement of

section 501(b).” Id.

        Mr. Gould has attached evidence demonstrating Mr. Bond breached his fiduciary duties

owed to the CRC. In light of the foregoing and based upon the facts stated herein and in the

Verified Complaint, Mr. Gould’s allegations against Mr. Bond more than satisfy Section

501(b)’s good cause standard.

               1.      Underlying Facts Establishing Good Cause against Mr. Bond

        As the CRC’s Executive Secretary Treasurer (“EST”), Mr. Bond owed fiduciary duties to

the CRC to refrain from personally misappropriating CRC monies. He also owed fiduciary

duties to review all expense reports submitted by CRC business agents and other employees.

Finally, Mr. Bond owed the CRC a fiduciary duty to take action to remediate acts of

misappropriation conducted by other executive members and business agents.            Mr. Bond

breached his Section 501(a) fiduciary duties by authorizing and failing to take action against

                                           Page 7 of 10
10914772.1
 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 8 of 10 PageID #: 965




fraudulent misappropriation of CRC funds. Specifically, Mr. Gould alleges, with particularity,

numerous fiduciary breaches, including improper CRC reimbursement to its members for:

              a.     flying family and friends to CRC conventions or conferences;

              b.     expenses for family and friends at CRC conventions or conferences;

              c.     alcohol expenses at conventions and conferences;

              d.     CRC vehicle policy;

              e.     CRC “training seminars;”

              f.     CRC “per diem;”

              g.     non-business related lunches;

              h.     concert tickets;

              i.     musicals;

              j.     plays;

              k.     comedy shows;

              l.     sporting events;

              m.     sightseeing tours;

              n.     sea world/zoo;

              o.     souvenirs;

              p.     gifts;

              q.     loans in excess of $2000.00 to CRC employees;

              r.     non-business related alcohol expenses;

              s.     reimbursement of medical insurance deductibles;

              t.     country club membership;

              u.     birthday and retirement parties;

              v.     vehicle insurance deductibles for accidents;

                                           Page 8 of 10
10914772.1
 Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 9 of 10 PageID #: 966




               w.     Dinner / Lunch / Drinks reimbursed by CRC despite receipts missing: 1)

                      who the transaction was with; 2) what the transaction was for; 3) when the

                      transaction occurred; 4) where the transaction occurred; and 5) why the

                      transaction occurred (“5 Ws”); and

               x.     other incidentals being paid for by the CRC for CRC Business Agents,

                      CRC Employees, CRC Executive Board Members, and their families.

See Verified Complaint, ¶¶ 47-55 and Exhibits 24-89 attached thereto.

        These violations have fostered and ignored a culture of misappropriation spearheaded by

Mr. Bond’s complicity and failure to act. As a result, Mr. Gould has demonstrated a reasonable

likelihood of success and, therefore, satisfies Section 501(b)’s good cause requirement.

                                        CONCLUSION

        For the reasons described herein, Mr. Gould has satisfied Section 501(b)’s demand and

good cause requirements and, therefore, respectfully requests this Court grant leave to file his

Verified Complaint.

                                     SANDBERG PHOENIX & von GONTARD P.C.


                                     By:     /s/Michael P. McGinley
                                             Andrew R. Kasnetz, # 29863
                                             Michael P. McGinley, #63552
                                             Jacob O. Grimes, #70090
                                             120 S. Central Ave., 1600
                                             Clayton, MO 63105
                                             314-231-3332
                                             314-241-7604 (Fax)
                                             E-mail: akasnetz@sandbergphoenix.com
                                                     mmcginley@sandbergphoenix.com
                                                     jgrimes@sandbergphoenix.com

                                             Attorneys for the Plaintiff Jonathan Gould on behalf
                                             of St. Louis – Kansas City Carpenters’ Regional
                                             Council


                                           Page 9 of 10
10914772.1
Case: 4:19-cv-00925-DDN Doc. #: 3 Filed: 04/16/19 Page: 10 of 10 PageID #: 967
